IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30230
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KIBIBI NAYO DAVISON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
             for the Eastern District of Louisiana
                      USDC No. 00-CV-2030-B
                                98-CR-70-1-B
                       --------------------
                         November 1, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Kibibi Nayo Davison (“Davison”), federal prisoner

# 15369-075, appeals the district court denial of her 28 U.S.C.

§ 2255 motion to vacate, set aside, or correct her sentence.

Davison was convicted by a jury of conspiracy to interfere with

commerce by robbery and solicitation of robbery.

     Davison argues that her trial attorney was ineffective

because he failed to object to the admissibility of certain

evidence and prejudicial hearsay testimony, he did not adequately


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30230
                               -2-

cross examine Davison’s co-conspirator, and because he failed to

move for a mistrial after prejudicial testimony about Davison

allowing an individual to “cook” crack in her dorm room was

introduced.

     Davison also argues that her appellate counsel was

ineffective for failing to argue that the district court erred

when it denied Davison’s request for a new trial, and because he

did not argue that the district court erred when it determined

that Davison was not substantially less culpable then the average

defendant.

     We have reviewed the record and the briefs submitted by the

parties and find no error in the district court’s denial of

Davison’s § 2255 claim of ineffective assistance of counsel.     See

Strickland v. Washington, 466 U.S. 668, 689-94 (1984); United

States v. Phillips, 210 F.3d 345, 348-350 (5th Cir. 2000).

          AFFIRMED.